DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. As written in Interview summary Examiner explained that the term ” parallax” which Applicant use can mean “the effect whereby the position or direction of an object appears to differ when viewed from different positions, e.g. through the viewfinder and the lens of a camera” or he angular amount of parallax in a particular case, especially that of a star viewed from different points in the earth's orbit.”. In the context of the Application It is clearly not ““ the angular amount of parallax in a particular case, especially that of a star viewed from different points in the earth's orbit.”.  Now regarding “the effect whereby the position or direction of an object appears to differ when viewed from different positions, e.g. through the viewfinder and the lens of a camera”, Examiner noted that the receiver array is two dimensional and hence each point of the object observed by different receivers from two different points and hence the requirement is of the parallax is satisfied an hence effect whereby the position or direction of an object appears to differ when viewed from different positions will be inherently present especially if the distance to object is smaller the effect will be  larger . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 8, 13, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable Lindsay 20100133424 A1 in view of Stettner US 20090115994 A1.
For claim 1, Lindsay discloses 

one or more transmitter-receiver sets(fig. 1a) positioned at an external surface of a wall(1)(obvious placement choice) of said target(target is the wall of 1), each of said transmitter-receiver sets comprising: 
a light transmitter(4) for creating an optical curtain in form of a fan-shaped curtain or continuous curved optical curtain, in front of said wall of the target; (fig. 1a)
a receiver which comprises of focal plane array(59) defined by its optical axis, said focal plane array being spaced apart from said optical curtain such(fig. 1) that generating parallax between them(fig. 1), wherein a field of view of said focal plane covers at least a portion of an entire area of said optical curtain creating a array of pixels defined by the optical axis of said receiver(fig. 5), 
wherein said  receiver configured to detect any reflected or scattered light coming from an object intersecting said focal plane by using said optical axis(fig. 5) ; 

Stettner teaches 
2D array of receivers(fig. 4)
one or more processing units for determining at least a three-dimensional (3-D) location[0031] (abstract)of said object by combining data relative to said focal plane and to the location of reflected or scattered light within said optical axis.[0044]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Lindsay with teaching by Stettner in order to make 3D imaging of the area.


For claim 2, Lindsay also teaches wherein a size of a protected area of the target is commensurate with an area of the optical curtain which is covered by the field of view of said focal plane array, thus the number of pixels responding to radiation reflected or scattered from an intruding object gives an estimate of its size and orientation within the receiver's field-of-view.(fig. 4 and 5)

Regarding  claims 3, 5, Lindsay further discloses wherein each of said processing units is positioned within a respective transmitter-receiver set (obvious fig. 11).

5. (Currently Amended) System according to claim 1, wherein the shape form of said optical curtain provides a coverage area that is designated at the receiver by means of selecting active and inactive pixels within said 2-D focal plane array, thus when an object intrudes the optical curtain at a specific location, a scatter or reflection occurs, which in turn arrives and affects respectively one or more pixels of the focal plane array.(fig. 4, 5)

For claim 7, Lindsay also teaches wherein the transmitter operates in a continuous wave manner [0044]


For claim 8, Lindsay further discloses wherein the transmitter operates in a pulsed manner [0029]


For claim 13, Lindsay further discloses wherein said one or more transmitters are laser transmitters in a specific laser spectrum, and wherein said one or more receivers are sensitive to light in said laser spectrum ([0044] inherent).


For claim 14, Lindsay discloses wherein said fan-like optical curtain is a planar or curved continuous fan, and its illumination allows to sense an approach of said expected flying object (fig. 11)


For claim 16, Lindsay discloses wherein the size and orientation of the intruding object are measured according to the response of the respective pixels illuminated by reflected or scattered radiation from the intruding object ([0095]).


Claims 1, 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable Lindsay 20100133424 A1 in view of Stettner US 20090115994 A1 further in view of Sepp	US 5601024 A.

For claim 6, the combination of Lindsay teaches one or more transmitter-receiver sets are provided along said target wall ( FIG. 11) each of said sets producing optical curtains, and wherein one or more receivers within said set cover respectively said curtain 
Sepp teaches in FIG. 2, and wherein said one or more processing units determine a velocity and trajectory of an intruding object by means of processing two intrusion locations within said two optical curtains respectively, and the elapsed times between said two intrusions (Sepp teaches that the ballistics and geometrical principles enabling the computational processing between the time elapsed between the signals received from each resulting detection zone, flight velocity of the missile, and the directional orientation of the emitters and receivers are well known and ubiquitous in the art of object detection and tracking, col. 3, lines 28-43). 
Thus, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to determine velocity and trajectory of an object detected by the combination of Lindsay and Sepp because doing so is according to ballistics principles well known in the art of object detection and tracking.

Claims  9, 10, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable Lindsay 20100133424 A1 in view of Stettner US 20090115994 A1 further in view of Guetta US 9761102 B2.
For claim 9, Lindsay does not teach but Guetta further discloses wherein said transmitter operates in an alternating OFF-ON manner, and wherein said receiver accumulates light during R-determination periods and l-determination periods respectively (ODD and EVEN shown in FIG. 6 and discussed in col. 13, lines 63-67), and wherein the effects of back scatter due to solar or any other external source of radiation are eliminated by subtracting from a signal accumulated during an l-determination period a respective signal which was accumulated during a previous R-determination period (the difference 
For claim 10, Guetta further discloses wherein each of said l-determination periods and said R-determination periods are of equal time (uses a 50% duty cycle, i.e., equally spaced transmission and dark periods, col. 14, lines 64, 65).

For claim 11, Guetta further discloses wherein each of said l-determination periods and said R-determination periods are of unequal time (the duty cycle can be reduced to 10%, col. 15, line 5).

For claim 12, the pulse duration and the pulse repetition rate in the combination of Guetta is necessarily capable of being designed according to expected rate of changes in a background clutter, and based on the expected possible velocities of said flying object. This is supported by Guetta disclosing that the relationship between pulse frequency and the system’s detection range capabilities is known in the optical range finding art (col. 13, lines 25-33).
For claim 15, Guette discloses wherein said fan-like optical curtain is a fan which is composed of discrete rays (shown in FIG. 2) that are spatially dense enough to sense an approach of said expected flying object, considering its expected dimensions (Guetta’s system can detect the human in FIG. 2, thus the rays are spatially dense enough to sense the human).
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Lindsay with teaching by Guetta in order to remove the background and cover large area without large loss of intencity.(col 13 lines 65-68)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Willenborg; David L. et al.	US 5159412 A  and Alfano; Robert R. et al.	US 6215587 B1 are also pertinent to the invention and use parallax registration method for the scattered light in microscope for example.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645